Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated November 16, 2015 (including amendments thereto) with respect to the Common Stock, $0.001 par value, of Amedisys, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 16, 2015 North Tide Capital Master, LP By: North Tide Capital GP, LLC its General Partner By: /s/ Conan Laughlin Conan Laughlin, Manager North Tide Capital, LLC By: /s/ Conan Laughlin Conan Laughlin, Manager /s/ Conan Laughlin Conan Laughlin, Individually
